MacLean, J.
The defendant is in contempt for disposing of property while under inhibition in supplementary proceedings. At the time of the service of the order for her examination, she was the owner of a lease of certain premises, relet by her to another; with a right to receive the rent therefor and to re-enter *421in case of default. Kent to her was paid, and, during the period' of her restraint, the under-tenant came to pay the rent for one of the months of the term, hut the defendant had left word that payment he made to the superior landlord, the owner of the fee, and this was done. For this the defendant was properly adjudged in contempt, and the record failing to show that such payment was made by the under-tenant to the superior landlord on her own behalf or for the protection of her possession, hut merely in obedience to the directions of the defendant and on her behalf, the rule stated in Peck v. Ingersoll, 7 N. Y. 528, and now invoked by the appellant, has no application. The order must he affirmed.
Freedman, P. J., concurs; Leventritt, J., concurs in result.
Order affirmed, with costs.